 NV ENERGY
, INC
. 355 NLRB No. 7 
41NV Energy, Inc. 
and Arthur Goodspeed.
  Case 28Œ
CAŒ22476 
January 29, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On November 5, 2009, Administrative Law Judge 
Mary Miller Cracraft issued the attached decision.  The 

Charging Party filed exceptions and the Respondent filed 
an answering brief. 
The National Labor Relations Board
1 has considered 
the decision and the record 
in light of the exceptions
2 and 
briefs and has decided to affirm the judge™s rulings,
  find-
ings,
3 and conclusions and to adopt the recommended 
Order.
  The judge dismissed the complaint, but in doing so did 
not address allegations that the Respondent violated Sec-
tion 8(a)(1) of the Act by denying Charging Party Arthur 
Goodspeed™s requests for union representation in meet-

ings with the Respondent on March 20 and April 9, 2009.  
Based on the judge™s factual findings, we find that the 
Respondent did not unlawfully deny Goodspeed™s re-

quests. 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, ___ F.3d 
___, 2009 WL 4912300 (10th Cir. Dec. 22, 2009); 
Narricot Industries, 
L.P. v. NLRB
, 587 F.3d 654 (4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB, 568 F.3d 410 (2d Cir. 
2009), petition for cert. 
filed 78 U.S.L.W. 3130 (U.S. Sept. 11, 2009) (No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 2009), cert. granted 130 S.Ct. 488 (2009); 

Northeastern Land Services v. NLRB
, 560 F.3d 36 (1st Cir. 2009), 
petition for cert. filed 78 U.S.L.W.
 3098 (U.S. Aug. 18, 2009) (No. 09-
213).  But see
 Laurel Baye Healthcare of
 Lake Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 2009), petition 
for cert. filed 78 U.S.L.W. 3185 (U.S. Sept. 29, 2009) (No. 09-377). 
2 The Charging Party, acting pro 
se, submitted his exceptions in a 
letter titled ﬁAppeal or Exceptions.ﬂ  The Respondent contends that the 
exceptions fail to adhere to Sec. 102.46(b), (c), and (d) of the Board™s 
Rules and Regulations.  We find th
at the Charging Party™s exceptions 
are in substantial compliance with th
e Board™s Rules, and thus we have 
considered them.  See 
Diversified Enterprises
, 353 NLRB 1174 fn. 2 
(2009). 
3 The Charging Party has excepted to
 some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
Under 
NLRB v. J. Weingarten,
 420 U.S. 251 (1971), an 
employer violates Section 8(a)(1) when it denies an em-
ployee™s request to have a union representative present at 
an investigatory interview that the employee reasonably 

believes might result in disciplinary action.  The test for 
determining whether an employee reasonably believes 
that the interview might result in disciplinary action is 

measured by an objective sta
ndard under all the circum-
stances of the case, rather th
an by the employee™s subjec-
tive belief.  Id. at 257 fn. 5.  See, e.g., 
Southwestern Bell 
Telephone Co
., 338 NLRB 552 (2002) (finding standard 
not met).
4 Here, the meetings were held to follow up on com-
plaints that Goodspeed and other employees had made 
about two training class instructors.  In denying 

Goodspeed™s request for union representation at each 
meeting, the Respondent™s human resources partner, Mi-
chael Lenear-Liston, told Goodspeed that the meetings 

were intended only to follow up on concerns that 
Goodspeed had raised about the instructors.  The judge 
found no facts that would lead Goodspeed to doubt 

Lenear-Liston™s assurances or to reasonably believe that 
the meetings could have resulted in his discipline.
5  We 
accordingly dismiss the 
Weingarten-related allegations. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 Joel C. Schochet, for the General Counsel. 
David C. Lonergan (Hunton & Williams), 
of Dallas, Texas, for 
the Respondent. 
DECISION MARY MILLER 
CRACRAFT, Administrative Law Judge.  This 
case was tried in Las Vega
s, Nevada, on August 25, 2009,
1 pursuant to complaint and notice of hearing
2 alleging that Re-
spondent NV Power, Inc. violated
 Section 8(a)(1) of the Na-
tional Labor Relati
ons Act (the Act)
3 by twice denying Charg-
ing Party Arthur Goodspeed™s re
quest for union representation 
during investigatory interviews 
and subsequently discharging 
Goodspeed for his protected, concerted activity.  On the entire 
record, including my observation of the demeanor of the wit-
nesses,
4 and after considering the brie
fs filed by counsel for the 
                                                          
 4 Chairman Liebman dissented in 
Southwestern Bell
, supra, but 
agreed that the applicable 
standard is an objective one. 
5 There was no evidence that any of the other employees who com-
plained to management about the inst
ructors faced discipline or retalia-
tion for complaining about the instru
ctors.  Each of the instructors 
received a ﬁcoachingﬂ because of the complaints. 
1 All dates are in 2009, unless otherwise referenced. 
2 The complaint and notice of hearin
g issued on June 30, pursuant to 
an unfair labor practice filed by Goodspeed on April 20, 2009. 
3 29 U.S.C. §158(a)(1). 
4 Credibility resolutions have been 
made based upon a review of the 
entire record and all exhibits in this
 proceeding.  Witness demeanor and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  42General Counsel and counsel fo
r the Respondent, I make the 
following findings of fact and conclusions of law. 
Jurisdiction 
Respondent, a Nevada corporatio
n, with an office and place 
of business in Las Vegas, Nevada
, is a public utility engaged in 
the business of generating, dist
ributing, and se
lling electricity 
to customers in Nevada and California.  During the 12-month 
period ending April 20, Responde
nt derived gross revenues in 
excess of $250,000 and sold electricity valued in excess of 
$50,000 to customers located outside the State of Nevada.  
Respondent admits that it is an
 employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
5 Labor Organization Status 
The International Brotherhood of
 Electrical Workers, Local 
Union 396, AFLŒCIO, represents 
customer service representa-
tives and various other employee
s at Respondent™s facility pur-
suant to the terms of the parties 2008Œ2011
6 collective-
bargaining agreement.  Respondent
 admits and I find that the 
Union is a labor organization wi
thin the meaning of the Act. 
Facts 
1.  First training course 
Goodspeed began employment as a bilingual customer ser-
vice representative w
ith Respondent in late February. He im-
mediately commenced a 7- to 8-week training program with 
trainer Madeline Anzinger.  Afte
r about 2 weeks of training, 
Goodspeed was absent due to a family medical emergency 
which occurred on Sunday, March 1.  At 7 a.m. on Monday, 
March 2, Goodspeed left messa
ges for trainer Anzinger and 
Rustye Barzoni-Covington, senior
 human resources representa-
tive, stating that he would not be at work that day due to the 
emergency.  He did not actually speak to any representative of 
Respondent on Monday, March 2. 
On Tuesday, March 3, Goodspeed called and spoke with 
Anzinger.  He told her that he w
ould not be in that day either.  
According to Goodspeed, Anzi
nger responded, ﬁI don™t think 
you have employment with NV Energy anymore.ﬂ  Goodspeed 

explained that he really needed the job and asked if there was 
anything he could do to prove the medical emergency.  
Anzinger told him to bring in the medical records and she 
would review them a
nd ﬁI™ll let you know.ﬂ 
On Wednesday, March 4, Goods
peed reported to work and 
gave Anzinger various documents 
relating to the medical emer-
gency.  Anzinger examined the 
documents, advised Goodspeed 
to have a seat at his computer, 
and she would talk to her boss.  
She also told him to take the medical documents to human re-
sources at some point.  Goodspeed took the documents to hu-
man resources about 10 days later.
  He gave the documents to 
Barzoni-Covington.  In the mean
time, Goodspeed remained in 
Anzinger™s class until Friday, March 13. 
                                                                                            
 inherent probability of the testimony 
have been utilized to assess credi-
bility.  Testimony contrary to my fi
ndings has been discredited on some 
occasions because it was in conflict with credited testimony or docu-

ments or because it was inherently 
incredible and unworthy of belief. 
5 29 U.S.C. §152(2), (6), and (7). 
6 The contract is effective Februa
ry 1, 2008, to February 1, 2011. 
2.  Second training course 
Goodspeed was transferred to 
trainer Susan Penrod™s class beginning Monday, March 16.  Ther
e were five students in this 
class, plus Goodspeed.  The class had commenced about 2 
weeks prior to Goodspeed™s 
transfer into the class. 
On Wednesday, March 18, Goodspeed was told to report to 
the office of Evelyn Hollins, manager of training and perform-
ance.  Both Union Steward Cynthia Wesson and Goodspeed 
agree that she was already present in the office with Hollins 
when Goodspeed arrived.  We
sson testified that Respondent 
ﬁalwaysﬂ calls a steward for ﬁany discipline.ﬂ  Jesse Newman, 
senior business manager of the Un
ion, testified that before he 
became a union business manager, he worked for Respondent 
and for 7 years (roughly 1999 through 2004), he was a union 
steward.  He testified that Re
spondent™s policy regarding stew-
ard participation in disciplinary meetings was to call the stew-
ard ahead of time, explain that there is an issue and request the 
steward™s presence.  Wesson testified there was no difference in 
application of this 
policy between probati
onary and permanent 
employees.  HR Partner Lenear
-Liston agreed. ﬁWe provide a 
Union steward when we are giving discipline or we are doing 
an investigation that may lead into discipline.ﬂ  The policy is 
not different for probationary employees than for permanent 
employees. 
In any event, Hollins stated, ﬁThis is a meeting to let you 
know that you exceeded the time allowed for taking off.ﬂ  She 
informed Goodspeed that he would be suspended for 1 day.  
Goodspeed responded that he was unaware of the policy re-
garding allowed time off and he also told Hollins that he 
thought the matter was ﬁtaken care ofﬂ by virtue of the fact that 
he showed Anzinger the medi
cal documentation supporting his 
absence.  Goodspeed recited the st
eps he had taken to call in on 
Monday, March 2, and speaking with trainer Anzinger on 
Tuesday, March 3, about suppl
ying medical documentation, 
and his meeting with her on We
dnesday, March 4, to examine 
the documents.  Nevertheless, 
Goodspeed was suspended for 
the day of Thursday, March 19.  During the course of this meet-
ing, Goodspeed complained to Hollins of Anzinger™s treatment 
of him.
7  The above account given by Goodspeed is substan-
tially corroborated by the testimony of Wesson and Hollins.  
Wesson added that Goodspeed was very upset and threatened a 
lawsuit for violation of HIPAA due to his having to bring in 
medical documentation.  Additionally, Wesson recalled that at 
her request, Hollins gave Goodspeed her card and told him she 
had an open door policy.  According to Lenear-Liston, he found 
out that the medical documentation had been placed in 
Goodspeed™s personnel 
file.  He retrieved the documents and 
returned them to Goodspeed. 
On Friday, March 20, Goodspeed
 was called into a meeting 
with human resources partner, Michael Lenear-Liston.  After 
sitting down in Lenear-Liston™s 
office, Goodspeed requested a 
union representative.  Lenear-List
on said no, ﬁI™m just going to 
be asking you questions of what
 the allegations you brought up 
against Anzinger.ﬂ  Lenear-List
on also told Goodspeed that he 
wanted to get some informati
on regarding what was happening 
                                                          
 7 There is no specific testimony regarding the substance of these 
complaints regarding Anzinger in the Hollins/Goodspeed meeting. 
 NV ENERGY
, INC
.  43in the class relating to the al
legations Goodspeed had made 
about Anzinger.  Goodspeed testified, ﬁThat™s the only things 
we discussed is just her and wh
at had happened with my medi-
cal records, that she said that I had been, I was already termi-
nated.ﬂ 
Goodspeed continued in Penrod™s training class during the 
weeks of March 23 and 30.  Goodspeed observed that although 
Penrod treated him ﬁfine,ﬂ she treated other employees ﬁvery 
badly, pretty much like they were stupidﬂ particularly fellow 
trainees Rosa [last name unknown
] and Doris Barela.  Coinci-
dentally, during the week of April 6, according to Goodspeed, 
Gloria Virden,
8 during the course of a 20-minute presentation, 
admonished Penrod™s training class that it was not a good idea 
to go to human resources.  ﬁIf y
ou want to get ahead in this 
company you have to stay quiet.ﬂ  She added that if employees 
were called to human resources, they should say that you don™t 
know anything. 
3.  Events of Friday, April 9 
As trainees, all the students of
 Penrod™s class were required 
to take and pass the customer service representative certifica-
tion test.  During a one-on-one
 conversation, Goodspeed dis-
cussed the test with Penrod on Wednesday, April 8, and sug-
gested that the students be given an outline of the course to 
utilize for studying for the test. 
At 7:30 a.m. on Thursday, April 
9, Gloria began the training 
class by reviewing certification test materials and telling the 
trainees to ask any questions they had about the materials.  The 
test was scheduled for about 2 w
eeks later.  Rosa responded to 
Gloria™s directive by stating that she did not understand why 
the trainees were going to work on the floor for 1 week before 
taking the certification test.  Doris stated the same concern.  All 
the students including Goodspeed asked Gloria for an outline or 
syllabus in order to study for 
the certification test.  Goodspeed 
testified that he asked Gloria if there was any way she could 
give them an outline or tell them how she would study for the 
test.  Gloria responded that sh
e thought Goodspeed was asking 
for the answers to the certification test. 
When Penrod entered the room around 9 a.m., the students 
were still rather heatedly discussing with Gloria how they 
should study for the exam and they were also working on their 
computers, practicing taking or
ders.  Penrod asked what was 
going on and Gloria responded that the students wanted to find 
out about the testŠthey wanted an outline to study.  Penrod 
recalled speaking to Goodspeed about his outline idea and said 
it was a good idea.  However, Penrod then said, ﬁYou know 
what guys?  I ought to just give you the test right now and get 
this out of the way because I™m getting tired of it.  You guys 
just get me frustrated, why don™t you guys just go to break right 
now.ﬂ Goodspeed spoke to the five ot
her students (Doris, Elizabeth, 
Rosa, and two whose names he coul
d not recall).  He told them 
he had had enough.  Rosa re
sponded, ﬁI know, I™ve never 
worked for a company thatŠI mean the way they behave, 
they™re so unprofessional.ﬂ  Eli
zabeth added, ﬁThat™s what I 
                                                          
 8 Virden is a bargaining unit employee who served as a mentor dur-
ing this training class. 
told you about these guys, that™s
 the way they are.  You should 
have seen when I told them that I was going to resign.  Boy, 
Evelyn, she just jumped all over me and says, ‚You lied on 
your application.™ﬂ  Doris adde
d that Penrod treated her like a 
child.  Goodspeed suggested th
at the group go to human re-
sources ﬁright now.ﬂ  Elizabeth and Doris said they would ac-
company him.  One of the other trainees declined to join them 
citing Gloria™s advice to not complain. 
According to Union Steward Cynthia Wesson, she encoun-
tered the three employees as they walked toward human re-
sources.  Goodspeed told her th
e group had an issue with Pen-
rod.  Wesson suggested that the group meet with Hollins who 
was in charge of training, rather than going to human resources.  
Goodspeed declined and said they were going to human re-
sources.  Wesson explained to the group that she could accom-
pany them to see Hollins but that she did not go to human re-
sources unannounced. 
The group encountered Barzoni-Covington upon entering 
human resources.  She escorted the three employees to Lenear-
Liston™s office.  Elizabeth told
 Lenear-Liston that Penrod was 
treating Doris ﬁreal bad.ﬂ  Elizabeth added that she was resign-
ing from the training but would coope
rate in any investigation.  
There was no mention of Anzinger during the 5- to 10-minute 
meeting.  The three employees returned to their training class 
immediately.  HR Partner Lenear-Liston recalled that the meet-
ing probably was about 15 minut
es and the employees com-
plained about how they were spok
en to by their trainer and the 
fact that they had been ﬁthrow
n outﬂ of the training department 
during their training.  His notes 
reflect that he wrote down that 
the employees told him that Gloria advised against going to 
human resources with any problem
s.  Lenear-Liston asked the 
three employees to go back to training and he would look into 
the matter. 
Lenear-Liston then met with Hollins, manager of training, 
and told her about the employees™ concerns.  Hollins scheduled 
the employees to come to her office so that she could investi-

gate their concerns. 
Elizabeth submitted her resignati
on and left the training class 
shortly thereafter.  Around 11 or 11:30 a.m., Penrod told 
Goodspeed that he was to meet with Eveyln Hollins at 11:45 
a.m.  She told Doris that when Goodspeed returned, Doris 
should leave the class and go meet with Hollins. 
When Goodspeed arrived at Hollins office, he testified that 
Wesson
9 looked into the office and asked if Hollins needed a 
union steward in the meeting.  Hollins replied no and the union 
steward left.  Both Hollins and Wesson deny that Wesson came 
to the door and asked if she was needed.  Based on their rela-
tive demeanors, I credit their test
imony over that of Goodspeed.  
Moreover, Hollins and Lenear-Lis
ton both testified that they 
were both present in the office when Goodspeed arrived.
10                                                            
 9 Goodspeed™s testimony was that it was the same union steward as 
was present when he received the 1-
day suspension.  
He agreed, when 
reminded of the name, that the union steward was Wesson. 
10 In both his statement to the NLRB and to the Union, Goodspeed 
wrote that Lenear-Liston was in Hollin
s™ office when he arrived for the 
meeting.  He testified that he wa
s confused when he made the written 
statements and realized later that Lenear-Liston came in after the union 

steward left. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  44Goodspeed thought Lenear-Liston arrived after the union stew-
ard left. 
In any event, according to Goodspeed, Lenear-Liston initi-
ated the meeting stating, ﬁWe want to talk with you about the 
things that are going on.  This is not a disciplinary thing . . . we 
just want to get you on the phones as soon as possible because  
. . . they really need you up there.ﬂ  By ﬁget you on the 
phones,ﬂ Lenear-Liston was referring to completion of training 
so that Goodspeed could begin 
working as a bilingual customer 
service representative.  Next, Lenear-Liston told Goodspeed 
that all complaints should come to Hollins and he told 
Goodspeed that he was a probat
ionary employee and could be 
terminated at any time.  Lenear-Liston agreed that he told 
Goodspeed he was a probationary employee during the course 
of the meeting.  He denied that he said Goodspeed could be 
terminated at any time. Lenear
-Liston could not recall why he 
mentioned Goodspeed™s probationar
y status.  He thought it was 
in connection with something th
at came up during the meeting 
but could not recall anything mo
re specific.  Based upon Re-
spondent™s disciplinary process which requires consensus up 
and down the management personnel involved, I credit Lenear-
Liston™s denial.  It would have
 been impossible to discharge 
any employee on the spot and sa
ying that an employee could be 
discharged at any time appears to be in contradiction to this 
practice. 
At this point, Goodspeed request
ed a union representative.  
Lenear-Liston said, ﬁNo, this is
 not investigatory or anything 
like that.  You don™t need a uni
on rep.ﬂ  Goodspeed persisted 
that he would like to have a union
 representative.  According to 
Goodspeed, Lenear-Liston said, ﬁL
isten to me, Arthur, you™re 
not going to get union representation here.ﬂ  Goodspeed esti-
mated that during the course of the meeting, he asked for a 
union representative about six tim
es and each time, Lenear-
Liston denied the request.  G
oodspeed also testified that 
Lenear-Liston denied his request 
to consult with a union stew-
ard to verify that he was not en
titled to representation.  Accord-
ing to Goodspeed, Lenear-Liston™s voice was loud and this 
caused Goodspeed to begin experiencing a panic attack.  Al-
though a full blown panic attack may cause confusion, 
Goodspeed testified that he was 
not confused during this meet-
ing because the symptoms were not full blown. 
After Goodspeed explained that 
he needed this job in order 
to qualify for a home loan modification, Lenear-Liston told 
Goodspeed to give him his badge and follow him.  When they 
arrived at the training room, Goodspeed was instructed to re-
main in the hall.  Lenear-Liston entered the training room, re-
trieved Goodspeed™s jacket and lunch bag, came back to the 
hall, handed the jacket to Goods
peed and the lunch bag fell on 
the floor.  At this point, Goodspeed™s panic attack became full 
blown.  Lenear-Liston told Goodspeed to follow him.  They 
proceeded to security and Goodspeed left the building. 
Lenear-Liston agreed that he 
told Goodspeed that the meet-
ing was for the purpose of investigating the concerns he 
brought up that morning.  Lenear-Liston testified that 
Goodspeed interrupted and spoke
 over him about his treatment 
being unfair, about an Obama plan
 dealing with refinancing his 
house, and several different things.  Lenear-Liston recalled that 
about mid-meeting Goodspeed tw
ice requested a union steward 
and Lenear-Liston replied, ﬁThis is
 not a disciplinary meeting.  
We were just talking about the concerns you were trying to 
bring up.ﬂ  Goodspeed said, ﬁYou guys are stressing me out and 
I™m just going to have to resign
.ﬂ  Lenear-Liston questioned, 
ﬁArthur, are you going to resign?ﬂ and he responded that he 
was.  Lenear-Liston asked, ﬁAre you sure?ﬂ and Goodspeed 
replied that he was sure.  Lene
ar-Liston asked for his badge, 
walked him to training to ge
t his personal possessions, and 
escorted him from the building. 
 According to Lenear-Liston, 
during the time they were in transit, Goodspeed said he was not 
going to go quietly.  ﬁHe wanted to talk to the president of the 
company, he was going to go to the NLRB, he was going to go 
to the union, [and] the PUCN [Public Utilities Commission] 
. . . .ﬂ  An employee turnaround document dated April 13 states 

that the reason for turnaround is ﬁtermination/voluntary,ﬂ ﬁper-
sonal reasons.ﬂ Lenear-Liston recalled that wh
en he handed Goodspeed his 
jacket and lunch bag, the lunch bag fell to the floor.  Lenear-
Liston apologized.  He testified that he did not intentionally 
throw anything on the floor. 
Hollins recalled that when G
oodspeed came to her office, 
Lenear-Liston was already seated in the office.  Lenear-Liston 
told Goodspeed that the purpose 
of the meeting was to investi-
gate the earlier complaints of 
the three trainees.  Goodspeed 
asked for a union steward and Lenear-Liston told him there was 
no discipline, he was 
merely performing hi
s ﬁdue diligenceﬂ 
investigation of the employees™
 complaints.  Goodspeed reiter-
ated his request for a union st
eward and Lenear-Liston again 
denied the request stating that this was not disciplinary.  
Goodspeed then spoke about a stim
ulus bill that affected his 
house.  He needed to be employed
 in order to receive stimulus 
package money for his house.  G
oodspeed asked to speak to the 
president of the union.  Goodspeed
 was quite agitated.  Lenear-
Liston again stated the purpose of the meeting was to investi-
gate claims made by Goodspeed 
about his training instructor.  
Goodspeed said, ﬁI™m out of here
.ﬂ  Lenear-Liston said, ﬁArt, 
are you resigning.ﬂ  Goodspeed re
plied, ﬁYes.ﬂ  Lenear-Liston 
said, ﬁWell, I™ll take your badge and we™ll go and get your 
things.ﬂ  Hollins described Lene
ar-Liston™s demeanor as calm. 
Following Goodspeed™s meeting 
with Lenear-Liston, Doris 
Barela met with him.  They went over the complaints Barela 
and the group had regarding Penrod™s training.  According to 
Barela, Lenear-Liston told Barela that he wanted her to know 
that Goodspeed had left of hi
s own accordŠhe was not fired.  
Lenear-Liston agreed that he to
ld Barela that Goodspeed had 
resigned of his own accord. 
Lenear-Liston investigated a prior complaint about training.  
In March, employee Raenell 
Kruessen complained about the 
treatment her trainer, Madeline Anzinger, provided.  Lenear-
Liston interviewed the entire class.  One of the employees in-
terviewed was Goodspeed.  After concluding the investigation, 
Hollins conducted a coaching for trainer Anzinger. 
Lenear-Liston testified that as 
an HR partner, he had no au-
thority to fire or discipline employees.  His job, rather, is to 
look over the discipline that a supervisor recommends to ensure 
ﬁwe are doing things in compliance.ﬂ  Lenear-Liston testified 
that he did not discipline or fire Goodspeed on April 9, but he 
did ask him to leave the premises. 
 NV ENERGY
, INC
.  45Later that day, Goodspeed visited the union and left an ac-
count of the events immediatel
y above.  Early the following 
morning, around 1 or 2 a.m., Goodspeed called the Respon-
dent™s ethics line and spoke with a man for about 2 hours.  The 
man said someone would get back to Goodspeed.  Vil 
Southasarn called back on the fo
llowing Monday, April 13, and 
made an appointment for Goodspeed.  The Union filed a griev-
ance on behalf of Goodspeed regarding the events of April 9.
11 On Friday, April 10, Goodspeed
 requested his termination 
papers from human resources.  He 
did not receive these papers.  
Rather, he was told by a representative of human resources that 
he had resigned. 
Jesse Newman, who served as a union steward at Respon-
dent™s facility from roughly 1999 through 2004, and then be-
came a business agent for the union, testified that the decision 
to terminate an employee at Re
spondent™s facility was not, in 
his experience, made on the spot.  He had never experienced 
such a termination either when
 he was union steward or busi-
ness manager.  Newm
an described Respondent™s disciplinary 
process as follows: 
 The person would be put on suspension pending investigation 
and the investigation would st
art.  The company would do 
their fact-finding and at that time they would do a concur-
rence thing depending on which part
icular group it is.  It could 
go all the way up to the Executive VP all the way back down, 
basically stating the fact, the reason to terminate and the deci-
sion behind that.  And it woul
d go all the way down through a 
chain of supervisors concurring or not concurring.  If there 
was a concurrence, then everything would continue on.  If 
there wasn™t then they would reschedule a meeting and figure 
out why they weren™t on the same page until they made a de-
cision whether it was best to terminate or not terminate. 
 HR Partner Lenear-Liston characterized the disciplinary 
process as a review process going ﬁthrough the supervisor to 
the manager and to the HR manager an[d] on up to get ap-
proval.ﬂ  He explained that all managers have to be in concur-
rence to terminate an employee. 
 Lenear-Liston was unaware of 
any employee being terminated 
ﬁon the spotﬂ during his eight-
een months in human resources.  Manager of training and per-
formance, Evelyn Hollins, agreed.  A termination of a training 
employee would go through her to hi
gher levels before it could 
be approved. 
Analysis 
Based upon the record as a whole, I find that Goodspeed re-
signed his employment with 
Respondent.  Having thoroughly 
                                                          
 11 Following the filing of the grievance, the Union conducted an in-
vestigation of the allegations of the 
grievance.  Resolution of the griev-
ance is outside the scope of this proceeding. 
reviewed the testimony of G
oodspeed, Hollins, and Lenear-
Liston, their relative demeanors, 
and the inherent probability of 
each of their testimony, I find the testimony of Hollins and 
Lenear-Liston genuine and credib
le.  Their testimony provided 
context and a coherent scenario for the April 9 meeting with 
Goodspeed.  Moreover, many of their assertions were corrobo-
rated by the disinterested testimony of the union steward and 
the senior business manager. 
On the other hand, although I was impressed with 
Goodspeed™s effort to recount 
the facts, I found his testimony 
about the April 9 meeting somewhat confusing, lacking in con-
text, and improbable.  Goodspeed
 provided confusing and often 
nonresponsive answers to questions
 he was asked.  His asser-
tion that he was discharged on April 9, is belied by the uniform 
testimony of Respondent™s witne
sses, including two union offi-
cials, that a corporate decision to discharge is multilevel.  Not 
one instance of an immediately effected discharge is contained 
in the record.  Moreover, the record is replete with evidence of 
Respondent™s generally positive a
ttitude toward Goodspeed™s 
future with Respondent.  Fina
lly, it is undisputed that 
Goodspeed had previously comp
lained to human resources 
about his instructor during his first training course.  All wit-
nesses agree that Goodspeed was questioned in human re-
sources about that instructor
 and that no action was taken 
against him for making these complaints or for requesting a 
union steward during that session. 
 In fact, his instructor was 
coached about the offending behavior. 
Upon entering a second training course with a new instruc-
tor, Goodspeed and others complained about the new instructor.  
On the same day the group made these complaints, Goodspeed 
was asked to come to human re
sources to provide information 
about the complaints.  Goodspeed
™s account of this session is 
difficult to believe given the corporate investment in providing 
training to Goodspeed including the coaching program for in-
structors, Respondent™s expre
ssed need for his help on the 
phones, and the fact that anot
her employee was questioned on 
the same day in human resources 
regarding the same instructor 
and was not disciplined or discharged.  Thus, I find that 
Goodspeed resigned his employme
nt with Respondent on April 
9. CONCLUSIONS OF 
LAW 1.  Respondent NV Energy, Inc
., Las Vegas, Nevada, is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2.  Respondent did not violate 
the Act as alleged in the com-
plaint and, accordingly, the complaint is dismissed. 
  